
	

113 S1249 IS: To rename the Office to Monitor and Combat Trafficking of the Department of State the Bureau to Monitor and Combat Trafficking in Persons and to provide for an Assistant Secretary to head such Bureau, and for other purposes.
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1249
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Blumenthal (for
			 himself, Ms. Collins,
			 Mr. Portman, Mr. Crapo, Mr.
			 Kirk, and Mrs. Shaheen)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To rename the Office to Monitor and Combat Trafficking of
		  the Department of State the Bureau to Monitor and Combat Trafficking in Persons
		  and to provide for an Assistant Secretary to head such Bureau, and for other
		  purposes.
	
	
		1.Redesignation of
			 office
			(a)In
			 generalSection 105(e) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7103(e)) is amended—
				(1)in the subsection
			 heading, by striking Office to Monitor and Combat Trafficking
			 and inserting Bureau to
			 Monitor and Combat Trafficking in Persons;
				(2)in paragraph
			 (1)—
					(A)in the first
			 sentence, by striking Office to Monitor and Combat Trafficking
			 and inserting Bureau to Monitor and Combat Trafficking in
			 Persons;
					(B)in the second
			 sentence, by striking Office and inserting
			 Bureau; and
					(C)in the sixth
			 sentence, by striking Office and inserting
			 Bureau; and
					(3)in paragraph
			 (2)(A), by striking Office to Monitor and Combat Trafficking and
			 inserting Bureau to Monitor and Combat Trafficking in
			 Persons.
				(b)Conforming
			 amendments(1)Section 112A(b)(3) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(3)) is
			 amended by striking Office to Monitor and Combat Trafficking and
			 inserting Bureau to Monitor and Combat Trafficking in
			 Persons.
				(2)Section 113(a) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7110(a)) is amended by striking
			 Office to Monitor and Combat Trafficking and inserting
			 Bureau to Monitor and Combat Trafficking in Persons.
				(3)Section 105 of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7112) is amended—
					(A)by striking Office to Monitor
			 and Combat Trafficking both places it appears and inserting
			 Bureau to Monitor and Combat Trafficking in Persons; and
					(B)in subsection (a)(2), by striking
			 focus of the Office and inserting focus of the
			 Bureau.
					(4)Section 708(a) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4028(a)) is amended by striking Office to Monitor
			 and Combat Trafficking and inserting Bureau to Monitor and
			 Combat Trafficking in Persons.
				2.Assistant
			 Secretary of the Bureau to Monitor and Combat Trafficking in Persons
			(a)In
			 generalSection 105(e) of the Trafficking Victims Protection Act
			 of 2000 (22 U.S.C. 7103(e)), as amended by section 1(a), is further
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Director each place it appears and inserting Assistant
			 Secretary; and
					(B)by striking
			 , with the rank of Ambassador-at-Large; and
					(2)in paragraph (2),
			 by striking Director both places it appears and inserting
			 Assistant Secretary.
				(b)Conforming
			 amendments(1)Section 112A(b)(3) of
			 the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7109a(b)(3)), as
			 amended by section 1(b)(1), is further amended by striking
			 Director and inserting Assistant
			 Secretary.
				(2)Section 105(a)(2) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7112(a)(2)), as amended by section
			 1(b)(3), is further amended by striking Director and inserting
			 Assistant Secretary.
				(3)Section 708(a) of the Foreign Service
			 Act of 1980 (22 U.S.C. 4028(a)), as amended by section 1(b)(4), is further
			 amended by striking Director and inserting Assistant
			 Secretary.
				(c)Increase in
			 authorized Assistant Secretary positions(1)Section 1(c)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is amended by striking
			 not more than 24 Assistant Secretaries and inserting not
			 more than 25 Assistant Secretaries.
				(2)Section 5315 of title 5, United
			 States Code, is amended by striking Assistant Secretaries of State
			 (24) and inserting Assistant Secretaries of State
			 (25).
				3.References
			(a)Office To
			 Monitor and Combat TraffickingAny reference to the Office to Monitor and
			 Combat Trafficking in any law, regulation, map, document, record, or other
			 paper of the United States shall be deemed to be a reference to the Bureau to
			 Monitor and Combat Trafficking in Persons.
			(b)Assistant
			 Secretary of the Bureau To Monitor and Combat Trafficking in
			 PersonsAny reference to the Director of the Office to Monitor
			 and Combat Trafficking in any law, regulation, map, document, record, or other
			 paper of the United States shall be deemed to be a reference to the Assistant
			 Secretary of the Bureau to Monitor and Combat Trafficking in Persons.
			
